Citation Nr: 1133545	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1976 to January 1980.  He also served on active duty with the Alabama Army National Guard from February 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for residuals of a back injury.

This case was initially before the Board in December 2008, at which time it disposed of other issues on appeal and remanded the issue currently on appeal for further evidentiary development.  

The case was again before the Board in November 2009, at which time it denied the Veteran's claim for service connection for residuals of a back injury.  The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court remanded this appeal for further development consistent with instructions in a Joint Motion for Remand (Joint Remand) dated in July 2010.  Specifically, the July 2010 Joint Remand pointed out that the Veteran had indicated that he had received treatment for his back disorder in 1981 during active service with the Alabama Army National Guard, and inquiries for such records had not been sent to the unit of assignment.  Furthermore, the July 2010 Joint Remand instructed that, should Alabama Army National Guard treatment records concerning the Veteran's back be obtained, such records should be sent to a June 2009 VA examiner, who had examined the Veteran's spine, so that he could provide a fully informed determination with regard to the etiology of the Veteran's back disorder.  

In December 2010, pursuant to the July 2010 Joint Remand and Court Order, the Board remanded this matter again for further development consistent with instructions in the July 2010 Joint Remand.  The case has returned to the Board and is again ready for appellate action.

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing), but he failed to report for the hearing scheduled in November 2008.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a back disorder.

2.  There is evidence of treatment for a back injury and back symptomatology during service; however, there is no evidence of a back disorder within one year after service or for many years thereafter.

3.  There is probative evidence against a link between the Veteran's current back disorder and his military service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of two VCAA letters from the RO to the Veteran dated in October 2004 and January 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in the VCAA letter dated in January 2009, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided after issuance of the initial AOJ decision in March 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in October 2004, followed by subsequent VCAA and Dingess notice in January 2009, the RO readjudicated the claim in SSOCs dated in September 2009 and May 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran and his representative also have submitted statements in support of his claim.  The Veteran also has been provided a VA examination in connection with his claim.  In addition, the Veteran was afforded, but failed to avail himself of, an opportunity to provide testimony before a Veterans Law Judge at the RO in November 2008.  There is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2010 remand.  Specifically, the RO was instructed to obtain the Veteran's STRs for his period of National Guard service from February 1981 to February 1982 from the Alabama Army National Guard.  If such records were obtained, the RO was to provide such records to a June 2009 VA examiner of the Veteran's spine for him to provide a fully informed determination with regard to the etiology of the Veteran's back disorder.  The Board finds that the RO has complied with these instructions.  The Veteran's STRs from all periods of active service have been obtained and the Board finds the April 2010 VA addendum opinion concerning the etiology of the Veteran's back disorder substantially complies with its December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his current back disorder is the result of a back injury he sustained during service.  See VA Form 9 dated in November 2005.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in June 2009 found that the Veteran has degenerative disc disease of the lumbar spine.  See VA examination report dated in June 2009.  Further, an X-ray taken of the Veteran's spine in May 2003 showed degenerative disease.  See VA treatment record dated in May 2003.  Thus, the evidence of record confirms that the Veteran currently has a back disorder.

In-service, a review of the Veteran's STRs reveals that the Veteran injured his back in March 1976.  Subsequently, he consistently received treatment for chronic back pain, including being placed on a physical profile for 42 days for a muscle strain in April 1976 and receiving physical therapy in November 1976.  In April 1976, the Veteran was diagnosed with lumbar paravertebral muscle strain.  An X-ray taken of the spine at the time was normal.  Another X-ray taken in August 1976 also was negative.  Throughout 1977 and 1978, the Veteran also received treatment several times for chronic back pain.  An August 1977 in-service examination indicated that the spine was normal, but the Veteran reported a history of recurrent back pain.  In April 1978, he was again placed on physical profile for ten days for low back pain.  Further, in his October 1979 separation examination, the Veteran noted a back injury in 1976 that continued to cause chronic back pain.  However, his spine was found to be normal upon examination.  The Veteran's February 1981 National Guard enlistment examination report also showed a normal spine.  There is no other evidence of complaints of, or treatment for, back symptomatology during the Veteran's period of National Guard service, despite his assertions.  

Post-service, the Veteran alleges that he received treatment for his back in 1983.  However, a review of medical treatment records from Providence Hospital dated in 1983 shows neither complaints of nor treatment for back symptomatology.  Instead, treatment records reveal that the Veteran first complained of problems with his back in May 2003, when an X-ray of his spine revealed degenerative disease.  See VA treatment record dated in May 2003.  This diagnosis was given approximately 23 years following the Veteran's discharge from service.  In this regard, the Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows, therefore, that the Board finds no evidence of a back disorder or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

In addition, despite the Veteran's assertions that he has experienced back pain since service, the evidence of record fails to support such assertions.  Rather, the evidence shows no complaints and no diagnosis for approximately 23 years after discharge from service.  Thus, the Board also finds no evidence of non-chronic back disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
  
As to a nexus between the Veteran's current back disorder and his active military service, the findings of the June 2009 VA examiner provide strong evidence in favor of the claim.  Specifically, upon a review of the claims file and an examination of the Veteran, the VA examiner noted that, while the Veteran received treatment for back problems on many occasions during service, there is no evidence of treatment for low back pain until 23 years following service.  Further, the Veteran worked for many years as a laborer, construction worker, and truck driver.  Thus, the VA examiner concluded that the Veteran's back disorder is less likely as not caused by, or related to, or worsened beyond natural progression by his low back pain treated during service.  See VA examination report dated in June 2009.  In April 2010, the June 2009 VA examiner provided an addendum nexus opinion after reviewing additional STRs from the Veteran's period of service with the Alabama Army National Guard.  In that opinion, he noted that the only piece of data from 1981 to 1982 found in the claims file was an enlistment examination, noted to be silent for back issues with a normal back examination.  Thus, there is no change in his previously noted opinion.  

Since there is no contrary medical examination of record, the Board finds that these two reports are entitled to great probative weight and provide evidence again the claim.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's claim for service connection for residuals of a back injury as they reveal a back disorder that began years after service with no connection to service.

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of residuals of a back injury over time, he is not competent to render an opinion as to the medical etiology of his current back disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for residuals of a back injury is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


